Title: From Susanna Boylston Adams Clark Treadway to Abigail Louisa Smith Adams Johnson, 9 July 1826
From: Treadway, Susanna Boylston Adams Clark
To: Johnson, Abigail Louisa Smith Adams





Quincy July 9th 1826


I will endeavour my Dear Sister, to compose myself as far as to give you the particulars of the afflictive event, which I communicated to your husband on Tuesday last.
The Saturday previous to the death of our Dear, and venerated Grand Parent, his  dinner  to Mrs Jennings, and although fatigued with the exertion he came down to dinner, to gratify Mr Marston. on Sunday Morning, I went into his room, to ask him how he did, before I went to Church; “very feeble my dear” was the reply, on my return in the afternoon, I was much struck with the extreme paleness of his countenance, and mentioned it to Louisa, who having been with him all day, did not perceive it so much. he seemed oppressed and breathed with difficulty. Cousin was quite concerned about him, and asked me if she had not better send for the Dr in the morning I told her by all means, and accordingly he came, about nine oclock, Grand Father had been up, smoked his Cigar, and lain down again, he was very restless, and found it difficult to raise, as to Cough—the Dr felt his pulse while he lay sleeping, and immediately said “he is going very fast” “I should not be surprised, if he did not live twenty four hours’ “if the medicine which I shall give him operate favourably, he may live a week or two.” I sat down immediately (as Uncle Thomas was in Boston) and wrote to Uncle John the Dr’s opinion—after dinner, he appeared relieved, although the difficulty of breathing continued, sat up for a short time but complained of great soreness, and thirst; in the evening the medicine had a favorable effect, his breathing became easy as a Child asleep. I sat on the bed for some time, and left him at ten oclock apparently quite easy. in the morning the young man who took care of him told me he had been up with him all night, and that he was more unwell. Louisa and myself went into the room and bade him good morning. he smiled very expressively, but answered “I am full of pain” little Susan then got upon the bed, and stroking his face with her hands kissed him. ‘dear little creature, good little creature, be a good child’ he said. he several times expressed his satisfaction, that Thomas had got home, and asked for him repeatedly. he also said a few words to Isaac Hull, and Joseph (this was before breakfast) he grew very uneasy, and asked to be taken out of bed, but we were afraid to move him, untill the Dr arrived, he complained of such extreme soreness—when he came they put him upon another bed, and had his own made more comfortable, he asked to be put back, and was again removed—after he had a little recovered from the fatigue, I said to him Grand Father do you know what day it is? it is the fourth of July Sir, the fiftieth anniversary of Independence” it is a great day it is a good day, was his reply—he spoke with so much difficulty, that I was obliged to put my ear close to his mouth to catch the words, “Shall I write to your Son”? “No! it would worry him.” but after a moments pause he said “Yes, write to my son, tell him how sick I am,” and “give my love to Louisa. I hope she will do well.” I was afraid of disturbing him with questions. the family all assembled in the Chamber, and as Thomas and myself were sitting on the bed we heard him whisper “Thomas Jefferson survives.” Cousin Louisa asked him if she should send for Mr  Nohtney—No said he, “I pray for you myself, pray for you all.” “give my love to Mrs Johnson and her children.” A Messenger was despatched to Boston for George Adams—the last words he spoke were to me, upon struggling for breath, he said, “help me child, help me” I wish I could Sir was the reply. George arrived just at dinner time he was then speechless, but he gave him a most affectionate look of recognition. after this he appeared free from distress, his breathing grew shorter, and at about half past six, his spirit departed, without a struggle. at the moment, as if to render the scene more and fully impressive, a clap of thunder shook the house, and a few moments after the weary spirit was at rest, a splendid rainbow, arched immediately over the heavens  was a sublime sight, amidst the joyful exclamations of the  when the whole Country was celebrating their great-Jubilee, the spirit of the Patriot ascended to God who gave it—what a wonderful event! the hand of the Almighty was visible, in it; he was buried on Friday, an immense concourse of people followed him to the grave, the church was hung in black, and Minute Guns were fired during the performance of the funeral obsequies, you will probably see the account in the papers. No change is to take place here, untill Uncle John Adams arrives, he and Mr Quincy are Executors, and I am told the will is just, and excellent; but my Sister: I have lost my father, my protector my friend, and to Louisa and myself, everything looks dark and cheerless. I look to God for support under this heavy affliction. I will write you again next week, the 
my love to our dear Mother, your husband and children— / your affectionate and afflicted Sister



Susan B Clark




